DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riblet US 3,077,565.
1.	Riblet discloses a waveguide hybrid coupler (Figs. 1, 2, etc.) comprising: a waveguide body (1) having a hybrid center portion and defining an H-plane (magnetic field (H) plane exist for electromagnetic signal so the plane is defined in the waveguide); a cavity (space) defined within the waveguide body (see Figs. 1, 2, etc.); a plurality of ports (2, 3, 13, 15) defined within the waveguide body, wherein the hybrid center portion is disposed between the plurality of ports and each of the ports of the plurality of ports are in communication with the cavity (see Figs. 1, 2, etc.); and a bend along the H-plane defined within the hybrid center portion (bend due to the indentions 7, 8), wherein the bend is configured to generate a TE20 mode (Fig. 6; Col. 4 lines 32-35).
4.	Riblet discloses the bend includes a plurality of transformer steps extending away from the hybrid center portion (Figs. 1, 2, each indention 7,8 shows two steps).
5.	Riblet discloses the plurality of ports comprises an input port (3), a first output port (15), and a second output port (13).
6.	Riblet discloses power from the input port is equally split between the first output port and the second output port (Col. 4 lines 1-3).
7.	Riblet discloses a signal of the second output port is phase shifted by 90 degrees relative to a signal of the first output port (Col. 2 lines 37-20).
15.	Riblet discloses a method to split power from a source (realized by the hybrid, Fig. 1, 2, etc.; Col. 4 lines 1-3), comprising: receiving an input signal within a waveguide hybrid coupler (1), wherein the waveguide hybrid coupler comprises an H-plane bend (bend due to the indentions 7, 8; magnetic field (H) plane exist for electromagnetic signal so it would be associated with the bend as well); launching a TE20 mode at the H-plane bend from the input signal (Fig. 6; Col. 4 lines 32-35); and directing the input signal equally (Col. 4 lines 1-3) between a first output port (15) and a second output port (13) of the waveguide hybrid coupler.
17.	Riblet discloses directing the TE20 mode toward a hybrid center of the waveguide coupler via a transformer step (each indention 7, 8 shows two steps).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-10, 12-14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Riblet US 3,077,565 in view of Halligan US 9,343,795.
2.	Riblet does not disclose a septum defined within the waveguide body, wherein the septum is recessed from the hybrid center portion.
	Halligan discloses a waveguide (Fig. 1) wherein a septum (150) defined within a waveguide body and is recessed from a center portion.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a septum recessed from the hybrid center portion.  The modification would have been obvious because the septum can be utilized to tune out capacitance and facilitate power division as taught by Halligan (Col. 6 lines 10-19). 
8.	Riblet discloses a waveguide hybrid coupler (Figs. 1, 2, etc.) comprising: a waveguide body (1) having a hybrid center portion; a cavity (space) defined within the waveguide body (see Figs. 1, 2, etc.); a plurality of ports (2, 3, 13, 15) defined within the waveguide body, wherein the hybrid center portion is disposed between the plurality of ports and each of the ports of the plurality of ports are in communication with the cavity (see Figs. 1, 2, etc.); and a TE20 mode (Fig. 6; Col. 4 lines 32-35) is generated.
	Riblet does not disclose a septum defined within the waveguide body, wherein the septum is recessed from the hybrid center portion.
	Halligan discloses a waveguide (Fig. 1) wherein a septum (150) defined within a waveguide body and is recessed from a center portion.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a septum recessed from the hybrid center portion.  The modification would have been obvious because the septum can be utilized to tune out capacitance and facilitate power division as taught by Halligan (Col. 6 lines 10-19).  Additionally since Riblet already has the TE20 mode in the hybrid center portion, the added septum would continue to function to generate TE20 mode.
9.	Riblet discloses the waveguide body defines an H-plane (i.e. magnetic field (H) plane exist for electromagnetic signal so the plane is defined in the waveguide); and the waveguide hybrid coupler further comprising a bend along the H-plane defined within the hybrid center portion (bend due to the indentions 7, 8).
10.	Riblet discloses the bend includes a plurality of transformer steps extending away from the hybrid center portion (Figs. 1, 2, each indention 7,8 shows two steps).
12.	Riblet discloses the plurality of ports comprises an input port (3), a first output port (15), and a second output port (13).
13.	Riblet discloses power from the input port is equally split between the first output port and the second output port (Col. 4 lines 1-3).
14.	Riblet discloses a signal of the second output port is phase shifted by 90 degrees relative to a signal of the first output port (Col. 2 lines 37-20).
16.	Riblet does not disclose directing the TE20 mode toward a hybrid center of the waveguide hybrid coupler via septum.
	Halligan discloses a waveguide (Fig. 1) wherein a septum (150) defined within a waveguide body at a center portion.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a septum to the hybrid center portion.  The modification would have been obvious because the septum can be utilized to tune out capacitance and facilitate power division as taught by Halligan (Col. 6 lines 10-19). 
18.	Riblet does not disclose equally splitting a Ka band between the first output port and the second output port of the waveguide hybrid coupler.
	Halligan discloses waveguide can be used at Ka band (Col. 5 lines 12-16).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the input signal being a Ka band signal.  The modification would have been obvious because Riblet is silent on frequency of the input signal and that waveguides are well-known to be design/dimensioned to work at a desired frequency band, such as Ka band, as taught by Halligan (Col. 5 lines 12-16), thus Ka band signal would be applicable thereof.

Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riblet US 3,077,565.
19.	Riblet does not disclose equally splitting a low GPS band between the first output port and the second output port of the waveguide hybrid coupler.  However, Riblet is silent on frequency of the input signal and that waveguides are well-known to be design/dimensioned to work at a desired frequency band, e.g. low GPS band; therefore, at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the input signal being a low GPS band signal.  The modification would have been obvious because Riblet is silent on frequency of the input signal and that waveguides are well-known to be design/dimensioned to work at a desired frequency band, thus low GPS band signal would be applicable thereof.
20.	Riblet does not disclose equally splitting a high GPS band between the first output port and the second output port of the waveguide hybrid coupler.  However, Riblet is silent on frequency of the input signal and that waveguides are well-known to be design/dimensioned to work at a desired frequency band, e.g. high GPS band; therefore, at the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the input signal being a high GPS band signal.  The modification would have been obvious because Riblet is silent on frequency of the input signal and that waveguides are well-known to be design/dimensioned to work at a desired frequency band, thus high GPS band signal would be applicable thereof.

Allowable Subject Matter
Claims 3, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shijo US 9,331,371 discloses waveguide and discussion of E-plane and H-plane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843